DECISION
The matai name case Toomaata having come on to be heard by the High Court at the Courthouse in Fagatogo on the 16th day of June 1936 before the following judges:
Chief Justice H. P. WOOD, District Judge LIUFAU, District Judge PELE.
And the proponent of the matai name, Vaimili, having appeared in person and by Ilaoa and his counsel and the objector, Tifaga, having appeared in person and by Atofau his counsel, and the evidence produced by the parties and their witnesses having established the following facts:
1. That Vaimili is a resident of the Village of Nua, the home of the Toomaata and is a retired Fita Fita.
That Tifaga whose home is in Nua resides at Alao and is an ordained L. D. S. Missionary.
2. That Vaimili is the grandson of Toomaata Faautagia who was the father of Vaimili’s father.
That Tifaga is a great great grandson of Toomaata Taaope from whom he descends through his mother *529Faitele who was the daughter of Sa and Saline. That Saline was the daughter of Pae’e and Ganu and that Pae’e was the son of Taaope Toomaata.
3. That the holders of the name Toomaata as testified to by the proponent and his witness do not include Toomaata Taaope and that the holders of the name Toomaata as testified to by the objector and his witnesses did not include Toomaata Faautagia.
Accordingly IT IS ADJUDGED AND DECREED that the matai name Toomaata be given to the proponent and be registered in the name of Vaimili of Nua on the following grounds:—
1. That Vaimili by the uncontradicted testimony has a better hereditary right to the name than Tifaga, as being the grandson of a Toomaata by the male line, while Tifaga is a great great grandson of a Toomaata by the female line.
2. That Vaimili as a retired Fita Fita living in Nua will be able not only to give the family as matai his undivided attention but will not be dependent on the family for his living, while Tifaga being an ordained missionary has many duties outside of his family affairs and by the nature of his calling must live where his missionary duties call him.
JUDGMENT FOR VAIMILI. The matai name Toomaata to be registered in Vaimili’s name. The Court costs of $25.00 to be paid by Tifaga.